Citation Nr: 1135015	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-12 994	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right wrist disability.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for a rating in excess of 10 percent for a right wrist disability; denied his application to reopen a claim of entitlement to service connection for degenerative disc disease of the thoracic spine; and denied entitlement to service connection for diabetes mellitus.  A July 2010 rating decision increased the rating from 10 percent to 20 percent for the Veteran's right wrist disability, effective March 17, 2006.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In October 2008, this matter was remanded by the Board for further development.

On VA examination in April 2010, the Veteran stated that he is unemployed due to his right-wrist disability.  A TDIU claim is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record and that claim is part of this appeal.

The issues of entitlement to service connection for a back disability and diabetes mellitus and a TDIU rating are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDING OF FACT

The Veteran's right wrist disability has not resulted in the hand fixed in full pronation, supination, or hyperpronation.  There is no evidence of motion lost beyond the middle of the arc (limited pronation).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5213 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance
Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2006 and January 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In August 2006 and April 2010, VA obtained examinations with respect to this claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Laws and Regulations
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has rated the Veteran's right wrist disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The Veteran's right wrist disability has been rated as 20 percent disabling under Diagnostic Codes 5010-5213.  38 C.F.R. § 4.71a (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains to traumatic arthritis, while Diagnostic Code 5213 pertains to impairment of supination and pronation.  The criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the major arm.  38 C.F.R. § 4.69 (2010).  Diagnostic Code 5211 (impairment of the ulna) is also applicable.

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 (limitation of flexion of the forearm), 5207 (limitation of extension of the forearm), 5209 (other impairment of the elbow, flail joint fracture), 5210 (nonunion of the radius and ulna, with flail joint), 5212 (impairment of the radius), 5214 (ankylosis of the wrist), 5216-5227 (ankylosis of the fingers), and the diagnostic criteria pertaining to impairment of the nerves and the criteria pertaining to muscle injuries, are not applicable in this claim because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the August 2006 and April 2010 VA examinations and VA treatment records do not demonstrate any objective finding of ankylosis, muscle injury, or neurological disorder in the right hand or wrist.  Regarding Diagnostic Code 5215, which contemplates limitation of motion of the wrist, the Veteran is already in receipt of a rating that exceeds the maximum disability rating provided under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  Therefore, the Veteran is not entitled to an increased rating for his right wrist disability under that Diagnostic Code.  Therefore, Diagnostic Code 5215 cannot serve as a basis for an increased rating in this case.

Under Diagnostic Code 5211, a 20 percent rating is warranted for nonunion in the lower half.  A 30 percent rating is warranted for nonunion of the ulna in the upper half, with false movement, without loss of bone or deformity; and a 40 percent rating is warranted for nonunion of the ulnar in the upper half, with false movement, with loss of bone substance and marked deformity.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5213, limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation warrants a 20 percent rating; limitation of motion of pronation motion lost beyond the middle of the arc warrants a 30 percent rating; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, warrants a 30 percent rating; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2010).

The standardized range of motion for the wrist is plantar flexion to 80 degrees and dorsiflexion to 70 degrees and ulnar deviation to 40 degrees and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.

Fact and Analysis
The Veteran was afforded a VA joints examination in August 2006 at which time he complained of a slight (wrist) pain that had progressed and worsened over the years.  He complained of daily pain rated six to ten out of ten for which he took over-the-counter medication.  Flare-ups occurred at least five times a week with increased use.  It was noted that the Veteran was employed as a contractor and is right-hand dominant.  He denied the use of a wrist brace or assistive devices and was not receiving treatment from a physician.  The Veteran was able to dress himself and do light chores, but had difficulty with yard work because he was unable to life items that weighed more than forty pounds.  On examination, the Veteran held his right hand steady while ambulating.  There was some callosity over the thenar eminence on the palmar surface of the hand and tenderness to palpation throughout the volar and dorsal aspect of the wrist.  Range of motion testing indicated 30 degrees flexion, 30 degrees extension, 5 degrees radial deviation, and 20 degrees ulnar deviation.  On repetitive motion, there was increased pain and fatigability.  Range of motion after repetitive use was limited to 20 degrees of flexion, 10 degrees extension, no radial deviation, and 10 degrees of ulnar deviation.  There was some swelling in the radial carpal joint.  There was a positive medial nerve compression test and Tinel's sign.  Grip strength was diminished, but motor functions were intact.  Median nerve sensation was slightly diminished but otherwise intact to the radial and ulnar distributions.  An X-ray examination of the right wrist revealed posttraumatic arthritis with a loss of radial carpal joint space.  There was evidence of an old ulnar styloid and radial fracture, a loss of radial inclination, and approximately 10 degrees of dorsal tilt.  The Veteran was diagnosed with moderate to severe posttraumatic arthritis of the right wrist and right carpal tunnel syndrome.  There was pain with range of motion testing.

VA medical records dated in August 2006 indicate that the Veteran had trouble buttoning his shirt due to arthritis in his right hand.  He could open and close zippers, reach for an item on the top of his closet shelf, retrieve an item from the refrigerator, and open a loosely tightened jar or use a jar, but he occasionally had difficulty tying his shoelaces.

Private treatment records include a December 2006 report that indicates a history of a right wrist fracture with progressive arthritis.  The Veteran was not able to hold a hammer with his right hand, could barely write, and had assistance putting on and tying his shoes.  He soaked his right hand in hot water to relieve stiffness.  His fingers were swollen and he experienced periodic numbness from the right hand to the elbow.  On examination of the right wrist, there was 40 degrees extension, 20 degrees flexion, and 0 degrees ulnar and radial deviation.  The physician reported that the Veteran had developing arthritis with swelling, limited motion, and limited gross and fine motor skills of the right hand.  An X-ray examination indicated an old elusive fracture of the ulnar styloid, cystic changes of the carpal bones, and early degenerative chronic changes of the DIP (distal interphalangeal) and PIP (proximal interphalangeal) joints.  Grip strength in the right hand was 1/5 and the Veteran was unable make a fist.
Pursuant to the Board's October 2008 remand, in April 2010 the Veteran was afforded a VA examination at which time he complained of right wrist pain rated ten out of ten on the pain scale.  However, he denied the use of a brace or assistive device.  He indicated that he had to quit work because he could no longer hold a hammer in the [right] hand.  Additionally, he could not lift a heavy object with his right hand and could barely write.  On examination, the Veteran would not perform any radial or ulnar deviation or flexion due to pain, but he was able to perform wrist extension to about 5 degrees.  Repetitive motion neither increased pain nor resulted in a decreased range of motion.  An X-ray examination of the right wrist indicated an ulnar styloid fracture with non-union.  There was dorsal tilt at the radius of approximately 10-15 degrees with some moderate joint space narrowing and arthritic changes.  The Veteran was diagnosed with severe posttraumatic stress of the right wrist.  There was pain on testing and it was conceivable that pain could further limit function, particularly with repetitive use.

The Board concludes that a rating in excess of 20 percent is not warranted at any time during the pendency of the appeal for a right wrist disability under Diagnostic Code 5213, which provides for a 30 percent rating for limitation of motion of pronation lost beyond the middle of the arc warrants a 30 percent rating.  A 30 percent rating is also warranted for loss of supination or pronation due to bone fusion, with the hand fixed in full pronation.  The evidence does not demonstrate any limitation of pronation with the right hand motion lost beyond the middle of the arc.  Nor is there evidence of loss of bone fusion with the right hand fixed in pronation.  Therefore, the Board finds that the medical evidence does not support a rating greater than 20 percent for the Veteran's service-connected right wrist disability under Diagnostic Code 5213 as his overall symptomatology more nearly approximates the criteria for a rating of 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5213 (2010).

Nor is the Veteran entitled to a higher rating under Diagnostic Code 5211 which provides for a 30 percent rating for nonunion of the ulna in the upper half, with false movement, without loss of bone or deformity.  On VA examination in April 2010, an X-ray examination of the right wrist indicated an ulnar styloid fracture with non-union.  However, nonunion in the upper half of the ulna with false movement without loss of bone substance or deformity for the major extremity has not been shown by X-ray.  The Board therefore finds that the evidence of record does not support a rating greater than 20 percent for the Veteran's service-connected right wrist disability under Diagnostic Code 5211.  38 C.F.R. § 4.71a, Diagnostic Code 5211 (2010).

On VA examination in April 2010, the Veteran contended that he quit his job due to his right wrist disability.  However, the Board finds that there is no evidence that the Veteran's service-connected right wrist disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected right wrist disability do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  The evidence does not show marked interference with employment or frequent hospitalization due to his right wrist disability.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his right wrist disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 20 percent for a right wrist disability during the pendency of the appeal.

Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's right wrist disability during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher rating for a right wrist disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating for a right wrist disability in excess of 20 percent, is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for service connection for a back disability, diabetes mellitus, and a TDIU rating.  VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

First, the Veteran contends that he has diabetes mellitus that is due to herbicide exposure during his service.  Service personnel records show that the Veteran served in Korea from May 1969 to May 1970 with the 2074 Communications Squadron.  In a September 2006 rating decision, the RO indicated that United States Department of Defense has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the demilitarized zone (DMZ) of Korea to defoliate fields between the front line defensive positions and the south barrier fence.  However, the Veteran's military records did not indicate service in the Army units that were exposed to Agent Orange or in a location where the herbicide was disbursed.

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea and has expanded the relevant period of exposure.  Specifically, the new regulation provides that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv), 76 Fed. Reg. 4245 (January 25, 2011).  Because the Veteran had service in Korea during the prescribed time period, but his unit is not specifically identified as one that may be presumed to have been exposed to herbicides, further verification of his exact unit location is necessary to verify his possible herbicide exposure.  M21-1MR, Part IV, Subpart 2, Chp. 10.p.

With regard to the Veteran's claim for service connection for diabetes mellitus, the service treatment records are void of findings, complaints, symptoms, or a diagnosis of diabetes mellitus.  The post-service treatment records indicate treatment for and a diagnosis of diabetes mellitus, type II.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of diabetes mellitus during his service, he is not competent to diagnose or to relate any current diabetes mellitus to his active service, including herbicide exposure.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he currently has a back disability that is related to his service.  Specifically, he contends that he injured his back while helping a fellow serviceman lift a 55-gallon garbage can.

The service treatment records include an April 1966 examination report which reflects a normal clinical evaluation of the spine.  However, records dated in August 1966 indicate complaints of a mild spasm and a diagnosis of an acute back strain secondary to lifting.  Physical profile serial reports dated in September 1966 and January 1967 reflect a diagnosis of an upper back problem.  An October 1966 clinical record indicates a history of recurrent back pain between the shoulder blades for the past year.  The physician noted that the Veteran had a football injury approximately two years ago.  Thoracic spine films revealed a narrowed T4-5 interspace.  The Veteran was diagnosed with a degenerated thoracic disc.

The Veteran was afforded a VA examination in September 1992 during which he indicated that he injured his back during service while assisting a fellow serviceman lift a 55-gallon bucket.  On examination, he was diagnosed with a lumbosacral strain with a history of L4-L5 radiculopathy.

A private medical record dated in October 1992 indicates treatment of a back disability due to an industrial injury involving a motor vehicle accident.  The Veteran was diagnosed with subluxations of 2C, 4D, 9D, and 5L and misalignment of the sacrum with accompanying sacroiliac sprain/strain.  Records dated in October 1992 reflect diagnoses of chronic lumbar strain and sprain with a degenerative disc problem, neuralgia, and arthralgia.  The Veteran was also diagnosed with advanced degenerative arthritis of the spine complicated by a disc protrusion of the L5-S1 disc.  In November 1992, he was diagnosed with chronic moderate to severe low back pain with accompanying degenerative disc disease at L4-L5 and L5-S1.  A March 1993 report from the Veteran's family physician indicates that an August 1965 football physical was normal and that the Veteran had no history of a back injury.  A VA medical record dated in August 2006 indicates complaints of back pain.

Pursuant to the Board's October 2008 remand, the Veteran was afforded a VA examination in April 2010, at which time he presented with a history of an in-service back injury from lifting a 55-gallon drum of trash.  However, he denied any prior history of back pain.  The Veteran was diagnosed with moderate to severe multilevel thoracic and lumbar spondylosis that the examiner opined is less likely than not related to the in-service injury.  The examiner further opined that the Veteran's back has multiple levels of spondylosis in the thoracic spine, and two or three levels in the lumbar spine.  However, he has been a heavy smoker in the past which is one of the biggest contributors to degenerative disk disease.  The examiner also found no unmistakable evidence that the Veteran's back disability pre-existed his service.  However, due to multiple levels of affected vertebrae, it was difficult to concede that one injury could cause the Veteran's current back disability.

In a September 2010, the Veteran's nurse practitioner indicated that she reviewed his medical records and opined that it is highly probable that the Veteran's lumbar spine injury during service is linked to his current chronic low back problems.  Regarding a T4-5 disability, the nurse practitioner opined that it is possible that it was an unknown pre-existing condition and highly possible that it was aggravated or worsened by the Veteran's back injury during active duty, if it was a pre-existing condition.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a back disability during his service, he is not competent to diagnose or to relate any current back disability to his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the March 1993 and September 2010 private opinions, April 2010 VA opinion, and any other opinions of record.

Next, on VA examination in April 2011, the Veteran stated that he quit his job due to his right wrist disability.  A TDIU claim is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 20 percent disability rating for a right wrist disability.  Currently, the combined disability rating is 20 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, he does not meet the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  
The issue then is whether the Veteran's service-connected disability(ies) nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

In August 2006, a private physician opined that the Veteran was unable to perform sedentary work due to his (non-service connected) bilateral ankle disability.
The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disability(ies), is no longer able to be employed or whether he is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disability(ies) alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disability(ies) on his unemployability.  The examiner on remand should specifically reconcile the opinion with the August 2006 private opinion.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in September 2006.  In addition, in the September 2008 informal hearing brief the Veteran's representative indicated that he was receiving chiropractic treatment for his back disability.  Further, correspondence from Dr. Shoemaker dated March 1993, Dr. Soldona and Dr. Burns dated October 1992, and Dr. Howie dated March 2010; and medical records from Dr. Topp dated in November 1992 and Dr. Watson dated in October 1992, which also indicates treatment from Dr. Mashburn, reference treatment records which have not been associated with the claims file.  To aid in adjudication, any subsequent VA medical records and private treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service agency to determine whether the Veteran's unit, the 2074 Communications Squadron, from May 1969 to May 1970, served along the DMZ in an area in which herbicides are known to have been applied.  All efforts to obtain records should be fully documented.

2.  After obtaining the necessary authorization, obtain the Veteran's private treatment records from the following providers and any additional private treatment records identified by the Veteran: Dr. Shoemaker dated from February 1958 to May 1966; Dr. Topp dated from June 1991 to the present; Dr. Soldano dated from January 1992 to the present; Dr. Watson dated from March 1992 to December 1984; Dr. Mashburn dated in December 1981; and Dr. Burns dated from September 1987 to June 1991.  All attempts to secure the records must be documented in the claims folder.

3.  Obtain the Veteran's VA treatment records dated since September 2006.

4.  Schedule a VA examination to determine the nature and etiology of any current diabetes mellitus.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current diabetes mellitus.

(b)  Is it at least as likely as not (50 percent or more probability) that any diabetes mellitus was incurred in or aggravated by the Veteran's service, or is the result of exposure to herbicides during that service?  The examiner must consider the Veteran's statements regarding the incurrence of diabetes mellitus, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Schedule a VA spine examination to determine the nature and etiology of any current back disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the March 1993 and September 2010 private opinions and April 2010 VA examination and opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current back disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any back disability was incurred in or aggravated by the Veteran's service, including in-service treatment for a back injury from lifting a 55-gallon can in 1966, and complaints of and treatment for back pain during service?  The examiner must consider the Veteran's statements regarding the incurrence of a back disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it likely (more than 50 percent probability) that any current back disability is due to or the result of any post-service injury to the Veteran's back, including a post-service work-related back injury in December 1981?

(d)  Is there clear and unmistakable evidence that any back disability pre-existed the Veteran's entrance to active service?

(e)  If so, is it as likely as not (50 percent or more probability) that any preexisting back disability underwent a permanent increase in severity beyond the natural progression of the disease, during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

6.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disability(ies) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the August 2006 private opinion.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disability(ies) on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disability (a right wrist disability), without consideration of his non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

7.  Then, readjudicate the claims, including consideration of whether referral of the TDIU claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for consideration is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


